Citation Nr: 0307434	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  91-13 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for a stomach disorder, 
to include gastritis.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of an injury to the left knee.

4.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

(The issues of entitlement to service connection for 
hypertension and for a disability manifested by chest pain 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  November 1989 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction over the veteran's case was later 
transferred to the RO in San Juan, Puerto Rico.

In June 1991, January 1993, and January 1996, the Board 
remanded this case to the RO for further development of the 
evidence.  The case was most recently returned to the Board 
in March 2003.


FINDINGS OF FACT

1.  There is no diagnosis of a current lung disorder.

2.  There is no diagnosis of a current stomach disorder or of 
current gastritis.

3.  Residuals of an injury to the left knee are primarily 
manifested by no more than slight limitation of flexion and a 
complaint of pain on extended use, without swelling, 
tenderness, instability, or muscle spasm.

4.  On audiological examination in July 1989, auditory acuity 
in each ear received a numeric designation of level I and, on 
audiological examination in April 1997, auditory acuity in 
each ear received a numeric designation of level II. 

CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).

2.  A stomach disorder, to include gastritis, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of an injury to the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2002).

4.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.85, Diagnostic Code 6100 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which the veteran is seeking.  In 
the remand of January 1996, the Board notified the veteran 
that medical examinations were needed in order to decide his 
service connection and increased rating claims.  The needed 
examinations have been completed and reports of those 
examinations are of record.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claims on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

I. Service Connection for a Lung Disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The veteran's service medical records reveal that he had a 
positive purified protein derivative (PPD) test, and INH was 
prescribed.  A chest X-ray in July 1983 was negative.  A 
chest X-ray in January 1989 showed some calcified granulomas.

A VA chest X-ray in July 1989 showed no active disease.  VA 
pulmonary function tests in July 1989 were normal.  At a VA 
general medical examination in July 1989, the veteran's chest 
was symmetrical, with good excursions, and his lungs were 
clear.  The pertinent diagnosis was history of calcific 
granulomas of the lungs.

A VA chest X-ray in April 1997 was normal.

AT a VA respiratory examination in April 1997, the examiner 
noted that the veteran's history of a positive PPD test and 
of calcified granulomas on chest X-ray was not diagnostic of 
active tuberculosis.  The veteran denied a history of asthma 
or of any other pulmonary disease.  On examination, the 
veteran did not appear to be in respiratory distress.  His 
lungs were clear to percussion and auscultation.  The 
diagnosis was no significant pulmonary disease found on 
examination.

Because there is no competent medical evidence that the 
veteran has any current lung disease, his claim for service 
connection for a lung disorder must be denied.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

II. Service Connection for a Stomach Disorder

Peptic ulcer disease may be presumed to have been incurred in 
service when the disease is manifested to a compensable 
degree within one year of separation from active service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2002).

The service medical records contain impressions of gastritis, 
gastroduodenitis, and splenic flexure syndrome.  At an 
examination for service separation in January 1989, a history 
of frequent stomach problems was noted.

At a VA general medical examination in July 1989, the 
pertinent diagnosis was history of splenic flexure syndrome 
versus odynophagia versus gastritis, with clinical evidence 
most supportive of splenic flexure syndrome.

In September 1990, a VA upper endoscopy was negative.

A VA treatment record in January 1991 noted that underlying 
anxiety was suspected as the cause of the veteran's chronic 
retrosternal and epigastric pain.

At a VA psychiatric examination in May 1993, the diagnosis 
was somatization disorder.  Service connection is in effect 
for somatization disorder.

At a VA outpatient clinic in March 1998, the veteran 
complained of acidity and reflux.  The assessment was 
gastroesophageal reflux disease.

At a VA outpatient clinic in October 1993, the veteran 
complained of abdominal pain.  The impression was gastritis.

At a VA outpatient clinic in May 2001, the veteran complained 
of right lower quadrant abdominal pain.  The assessment was 
right nephrolithiasis (kidney stone).

In April 1997, a VA barium swallow and upper GI series of X-
rays showed no radiographic evidence of gastroesophageal 
reflux and a normal stomach and duodenum.

At a VA GI examination in April 1997, the veteran's 
complaints of bloating, heartburn, and diffuse abdominal pain 
were noted, but there were no objective findings of any 
stomach or GI disorder reported.  The diagnosis was barium 
studies show no upper GI abnormalities.

Because there is no diagnosis of a current GI disorder, the 
veteran's claim for service connection for a stomach 
disorder, to include gastritis, must be denied.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
The Board notes that, to the extent that his GI complaints 
are found to be manifestations of a service connected 
somatization disorder, such complaints may be considered in 
the event that he asserts a claim of entitlement to an 
increased evaluation for somatization disorder.



III. Evaluation of Left Knee Disorder

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that 
arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 provides that degenerative arthritis 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint affected by limitation of motion.  Limitation of 
motion must be confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

38 C.F.R. § 4.71a, Diagnostic Code 5260 provides that 
limitation of flexion of a leg to 60 degrees warrants a 
noncompensable evaluation.  An evaluation of 10 percent 
requires limitation of flexion of a leg to 45 degrees.

38 C.F.R. § 4.71a, Diagnostic Code 5261 provides that 
limitation of extension of a leg to 5 degrees warrants a 
noncompensable evaluation.  An evaluation of 10 percent 
requires limitation of extension of a leg to 10 degrees.

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2002).

Applicable regulations provide that disability of the 
musculoskeletal system is primarily the inability to perform 
the normal working movements of the body with normal 
excursion, strength, speed , coordination and endurance.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  A part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2002).

The Court has held that a diagnostic code based on limitation 
of motion of a joint does not subsume 38 C.F.R. § 4.40 and 
that 38 C.F.R. § 4.14, which prohibits rating the same 
disability under different diagnoses, does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time, a practice known as "staged 
ratings".  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

At a VA general medical examination in July 1989, a history 
of an injury to the left knee while on active duty and 
arthroscopic surgery in 1987, with abrasive arthroplasty and 
a partial medial meniscectomy, was noted.  The veteran 
complained of a dull, achy pain in the left knee, with 
grinding and locking if he held the knee in one position for 
a long time.  He indicated that the pain was better with 
rest, elevation, and ice.  He denied any swelling, and he did 
not wear a knee brace.
On examination, 3 small scars on the left knee were noted.  
There was moderate crepitus but no joint effusion.  Active 
range of motion was full except that flexion was decreased by 
5 degrees.  Stress of the ligaments revealed no tenderness or 
instability.  The veteran's gait was normal, and he could 
walk on heels and toes without difficulty.  The pertinent 
diagnosis was status post partial left medial meniscectomy 
with clinical evidence of arthritis.

The Board notes that the slight limitation of flexion of the 
veteran's left knee on examination in July 1989 would warrant 
only a noncompensable evaluation but that pain on use of the 
knee would warrant an evaluation of 10 percent.  See 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 
(2002).

VA X-rays of the left knee in March 1997 showed mild 
osteoarthritis and suspected small knee effusion.

At a VA joints examination in March 1997, the veteran did not 
report any left knee pain.  He indicated that he had 
tightness and soreness of the left knee on the medial and 
lateral aspects.  He stated that pain worsened upon walking 
long distances or on cold and rainy days.  Objective findings 
on examination included: no swelling of the left knee; 
moderate crepitation; no tenderness to palpation; no 
instability; no muscle atrophy; and normal muscle strength.  
Range of motion of the left knee was full and pain-free.  The 
diagnosis was residuals of a left knee injury, status post 
operation, with mild degenerative joint disease with 
suspected small knee effusion by X-rays.

As there was no limitation of motion of the veteran's left 
knee on examination in 
March 1997, only a noncompensable evaluation would be 
warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2002).  The veteran's complaints of pain on 
use of the left knew warrant no more than an evaluation of 10 
percent under 38 C.F.R. §§ 4.40, 4.59 (2002).   There is thus 
no basis to allow an evaluation in excess of 10 percent, and 
staged ratings are not appropriate.  Therefore, entitlement 
to an evaluation in excess of 10 percent for residuals of an 
injury to the left knee is not established.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2002).

IV. Evaluation of Bilateral Hearing Loss

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  The Board observes 
that, in evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric tests are conducted.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Audiological examinations are conducted using controlled 
speech discrimination tests together with the results of pure 
tone audiometric testing.  The horizontal lines in Table VI 
of 38 C.F.R. § 4.85 represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometric testing.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.  The percentage 
evaluation is found from Table VII in 38 C.F.R. § 4.85 by 
intersecting the horizontal row appropriate for the numeric 
designation for the ear having the better hearing and the 
vertical column appropriate to the numeric designation level 
for the ear having the poorer hearing.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2002).

In the veteran's case, at a VA audiological examination in 
July 1989, the pure tone threshold averages were 31 decibels 
in the right ear and 26 decibels in the left ear.  Speech 
discrimination scores were 96 percent in the right ear and 
100 percent in the left ear.  At a VA audiological 
examination in April 1997, the pure tone threshold averages 
were 40 decibels in the right ear and 33 decibels in the left 
ear.  Speech discrimination scores were 88 percent in the 
right ear and 90 percent in the left ear.  

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the veteran's examination results in July 1989 yields a 
numeric designation of level I for each ear.  Applying the 
criteria found in 38 C.F.R. § 4.85 at Table VI to the 
veteran's examination results in April 1997 yields a numeric 
designation of level II for each ear.  Entering the category 
designations for each ear from either examination into 
Table VII produces a disability percentage evaluation of zero 
percent, under Diagnostic Code 6100.  The Board, therefore, 
finds that the veteran's bilateral hearing loss was properly 
assigned a noncompensable evaluation under Diagnostic 
Code 6100 and that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
bilateral hearing loss.  Entitlement to a compensable 
evaluation for bilateral hearing loss is not established.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 2002).



V. Extraschedular Evaluations

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2002) whether or not they 
were raised by the veteran, as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  However, the Board 
finds that in this case that the disability picture presented 
by the veteran's knee disorder and hearing loss is not so 
exceptional or unusual as to render impractical the 
application of regular schedular standards, and thus a 
referral for an evaluation on an extraschedular basis is not 
warranted. The Board notes that frequent hospitalizations or 
marked interference with employment by reason of a left knee 
disorder and/or bilateral hearing loss have not been 
demonstrated.  The Board is, therefore, not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

VI. Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 
 




ORDER

Service connection for a lung disorder is denied.

Service connection for a stomach disorder, to include 
gastritis, is denied.

An evaluation in excess of 10 percent for residuals of an 
injury to the left knee is denied.

A compensable evaluation for bilateral hearing loss is 
denied.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

